The motor vehicles of the parties were in collision at the intersection of Farmington Avenue and Lovely Street in Unionville. At the northeast corner of the intersection there was an embankment and wall which made it impossible for the driver of a vehicle approaching the intersection on either street to see a vehicle approaching on the other street until he was within thirty feet of a traffic signal at the center of the intersection. The surface of the street *Page 403 
within the intersection was covered with ice and snow packed down by traffic. The plaintiff's car was approaching the intersection from the north with the embankment and wall on its left, and the defendants' car was approaching from the east with the embankment and wall on its right, so that the plaintiff's car was approaching the intersection from the right of the defendants' car. The court has found that the driver of the plaintiff's car did not look to the left as he approached the intersection and did not see the defendants' car until the instant of the collision. This was the testimony of the driver himself and the finding must stand. Though he had the right of way under the statute, and might assume that a car approaching from his left would grant him precedence, it was the duty of the driver of the plaintiff's car to proceed through the intersection with due care, and he was not justified in enforcing his right of way in utter disregard of the presence of vehicles which might be approaching from his left. Jackson v. Brown,106 Conn. 143, 137 A. 725; Morosini v. Davis, 110 Conn. 358,363, 148 A. 371. Such was his conduct as found by the court, and the facts found support the conclusion of the court that he was guilty of negligence which contributed to the collision.
   There is no error.